Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over EDGE; Stephen William et al.US 20200037283 A1 
Edge discloses A method (See Edge Fig. 2, Fig. 4, [0035], [0046], [0052]-[0054]) comprising:
receiving, by a gateway mobile location center (GMLC) from a location services (LCS) client (See Edge Fig. 4, [0052]-[0054] LMF120), a request for a capability of a positioning service level (See Edge Fig. 4, [0052]-[0054] LPP Request Capabilities message 402) for a wireless device  (See Edge Fig. 4, [0052]-[0054] UE 105);
receiving, by a network function, 
a second message (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 404) indicating at least one of:
a positioning capability of the wireless device; and a positioning capability of at least one base station (See Edge Fig. 4, [0052]-[0054] “..the LPP Provide Capabilities message sent at actions 404 and 405 can indicate the positioning capabilities of the UE 105 (e.g., position methods supported by the UE 105 such as A-GNSS positioning, RTK positioning, OTDOA positioning, ECID positioning, WLAN positioning, etc.) while accessing a 5G network using NR..” where Edge teaches said capabilities are for the 5G network and thus also indicate capability of the at least one base station, see also base station actions in [0054]);
determining, by the GMLC, the capability of the positioning service level for the wireless device, based on the second message (See Edge Fig. 4, [0052]-[0054] The AMF 115 may extract the LPP Provide Capabilities message from the 5G NAS transport message); and
sending, by the GMLC to the LCS client, a response comprising the capability of the positioning service level (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).

Edge does not explicitly disclose receiving, by a gateway mobile location center (GMLC) from a location services (LCS) client a request for a capability of a positioning service level
receiving, by the GMLC from a network function, a second message
determining, by the GMLC, the capability of the positioning service level
sending, by the GMLC to the LCS client a response.
Edge teaches communication relayed between LMF and AMF include intermediate component GMLC (See Edge Fig. 1 and [0033] GMLC 120 between external client 130 and LMF 125 [0046] “For example, as illustrated, all communication in FIGS. 2 and 3 between the LMF 120 and other components are relayed via the AMF 115 which acts as an intermediate component. It will be understood by a person of ordinary skill in the art that the architectures illustrated in FIGS. 2-3 may include additional and/alternative components (such as GMLC 125 and external client 130 of FIG. 1), which are not illustrated” [0054] SMLC may act as relay between LMF), thus shows that it was known in the art to relay communication via  intermediate components and GMLC is taught as an intermediate component between the AMF and LMF as shown in Fig. 1 .
Since the function of the steps receiving, by a gateway mobile location center (GMLC) from a location services (LCS) client a request for a capability of a positioning service level
receiving, by the GMLC from a network function, a second message
determining, by the GMLC, the capability of the positioning service level
sending, by the GMLC to the LCS client a response using intermediate component GMLC as taught by Edge is the same, a person of ordinary skill in the art would have been able to make the mere substitution with predictable results.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the receiving a request, receiving a second message, determining the capability, and sending a response steps of Edge to include communication relayed between LMF and AMF may include intermediate component GMLC as taught by Edge, in order to according to known methods to yield the predictable result of providing an intermediate relay between network components for connecting network components.

Consider Claim 2
Edge teaches wherein the at least one base station is in a registration area of the wireless device (See Edge Fig. 1, [0035] base stations 150 135 provide service to device 105 thus in the registration area).

Consider Claim 3
Edge teaches wherein the at least one base station comprises plural base stations in a registration area of the wireless device (See Edge Fig. 1, [0035] base stations 150 135 provide service to device 105 thus in the registration area).
Consider Claim 4
Edge teaches wherein the second message further comprises service area information of the wireless device (See Edge [0054] “..The information provided by each eNB 170 and each ng-eNB 180 to LMF 120 in an LPPa or NRPPa OTDOA Information Response (e.g. at actions 408-409 and 412-413) may include location coordinates of the eNB 170 or ng-eNB 180, PRS timing information and PRS configuration information (e.g. PRS configuration parameters) for the eNB 170 or ng-eNB 180, as described later for FIGS. 6 and 7..”).

Consider Claim 6
Edge teaches wherein the determining the capability (See Edge Fig. 4, [0052]-[0054] The AMF 115 may extract the LPP Provide Capabilities message from the 5G NAS transport message)
is based on service area information of the wireless device (See Edge [0054] “..The information provided by each eNB 170 and each ng-eNB 180 to LMF 120 in an LPPa or NRPPa OTDOA Information Response (e.g. at actions 408-409 and 412-413) may include location coordinates of the eNB 170 or ng-eNB 180, PRS timing information and PRS configuration information (e.g. PRS configuration parameters) for the eNB 170 or ng-eNB 180, as described later for FIGS. 6 and 7..”).

Consider Claim 8
Edge teaches wherein the capability of positioning service level indicates a supported positioning service level (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).

Consider Claim 9
Edge teaches wherein the capability of positioning service level comprises a positioning service level number (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that the capability of positioning service level comprises a positioning service level number is recited merely as printed matter or nonfunctional descriptive material where the content of a positioning service level number does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).

Consider Claim 10
Edge teaches wherein the capability of positioning service level comprises a parameter indicating an absolute or a relative positioning (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that the capability of positioning service level comprises a parameter indicating an absolute or a relative positioning is recited merely as printed matter or nonfunctional descriptive material where the content a parameter indicating an absolute or a relative positioning does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).
Consider Claim 11
Edge teaches wherein the capability of positioning service level comprises a parameter indicating a horizontal accuracy (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that a parameter indicating a horizontal accuracy is recited merely as printed matter or nonfunctional descriptive material where the content of a parameter indicating a horizontal accuracy does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).


Consider Claim 12
wherein the capability of positioning service level comprises a parameter indicating a vertical accuracy (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that a parameter indicating a vertical accuracy is recited merely as printed matter or nonfunctional descriptive material where the content of a parameter indicating a vertical accuracy does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).


Consider Claim 13
Edge teaches wherein the capability of positioning service level comprises a parameter indicating a positioning service availability  (See Edge Fig. 4, [0052]-[0054] “..the LPP Provide Capabilities message sent at actions 404 and 405 can indicate the positioning capabilities of the UE 105 (e.g., position methods supported by the UE 105 such as A-GNSS positioning, RTK positioning, OTDOA positioning, ECID positioning, WLAN positioning, etc.) while accessing a 5G network using NR..”).

Consider Claim 14
Edge teaches the capability of positioning service level comprises a parameter indicating a positioning service latency (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that the capability of positioning service level comprises a positioning service latency is recited merely as printed matter or nonfunctional descriptive material where the content of a positioning service latency does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).

Consider Claim 15
Edge teaches wherein the capability of positioning service level comprises a parameter indicating a 5G positioning service area (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that the capability of positioning service level comprises a parameter indicating a 5G positioning service are is recited merely as printed matter or nonfunctional descriptive material where the content of a a parameter indicating a 5G positioning service are does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).
 

Consider Claim 16
Edge teaches wherein the capability of positioning service level comprises a parameter indicating a 5G enhanced positioning service area (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405).
Examiner notes that a parameter indicating a 5G enhanced positioning service area is recited merely as printed matter or nonfunctional descriptive material where the content of a parameter indicating a 5G enhanced positioning service area service are does not cause an effect or functional transformation in the product and/or merely produces a predictable result that does not distinguish from the prior art (See MPEP 2115.05 Functional and Nonfunctional Descriptive Material and MPEP 2112.01 Nonfunctional printed matter does not distinguish claimed product from otherwise identical prior art product).


Consider Claim 17
Edge teaches wherein the network function comprises at least one of: an access and mobility management function (AMF); a unified data management (UDM); or an operations administration and management (OAM) (See Edge [0023] AMF LPP messages between core network and UE; Fig. 1 and Fig. 4 AMF 115 [0040] AMF relays between UE and 5G core network)

Consider Claim 18
Edge teaches wherein the positioning capability of the wireless device comprises at least one of: supporting Enhanced Cell Identity (ECID) capability: supporting Observed Time Difference of Arrival (OTDOA) capability; supporting network-assisted GNSS methods; supporting WLAN positioning; supporting Bluetooth positioning; supporting Terrestrial Beacon System (TBS) positioning; supporting barometric pressure sensor positioning; or no support of a positioning capability (See Edge Fig. 4, [0052]-[0054] “..the LPP Provide Capabilities message sent at actions 404 and 405 can indicate the positioning capabilities of the UE 105 (e.g., position methods supported by the UE 105 such as A-GNSS positioning, RTK positioning, OTDOA positioning, ECID positioning, WLAN positioning, etc.) while accessing a 5G network using NR..”).

Consider Claim 19
Edge teaches wherein the positioning capability of the at least one base station comprises at least one of: supporting Enhanced Cell Identity (ECID) capability; supporting Observed Time Difference of Arrival (OTDOA) capability; supporting uplink relative time of arrival; supporting uplink reference signal received power measurements; supporting uplink Angle of Arrival (UL AoA) measurements; supporting multiple RTT positioning; supporting gNB RX-TX time difference measurements; or no support of a positioning capability  (See Edge Fig. 4, [0052]-[0054] “..the LPP Provide Capabilities message sent at actions 404 and 405 can indicate the positioning capabilities of the UE 105 (e.g., position methods supported by the UE 105 such as A-GNSS positioning, RTK positioning, OTDOA positioning, ECID positioning, WLAN positioning, etc.) while accessing a 5G network using NR..” where Edge teaches said capabilities are for the 5G network and thus also indicate capability of the at least one base station).
Consider Claim 20
	Edge teaches wherein the request for the capability of the positioning service level for the wireless device (See Edge Fig. 4, [0052]-[0054] LPP Request Capabilities message 402) and the response (See Edge Fig. 4, [0052]-[0054] LPP Provide Capabilities 405) comprise an identifier of the wireless device (See Edge Fig. 4, [0052]-[0054] LPP Request Capabilities message 402 LPP Provide Capabilities 405; where well known LPP messaging includes wireless device identifier).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EDGE; Stephen William et al.US 20200037283 A1 in view of 3GPP TS 136 355 V11.1.0 (2013-02) LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); LTE Positioning Protocol (LPP) (3GPP TS 36.355 version 11.1.0 Release 11)

Consider Claim 5
Edge teaches the second message (See Edge Fig. 4, [0052]-[0054] The AMF 115 may extract the LPP Provide Capabilities message from the 5G NAS transport message)
Edge does not disclose the second message further comprises velocity information of the wireless device.
3GPP teaches the second message further comprises velocity information of the wireless device (See 3GPP Page 101 LPP Protocol Provide Capabilities messaging includes velocityMeasurementSupport)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of Edge to include the noted teachings of 3GPP, in order to location related measurements or a location estimate or to transfer assistance data as described in 3GPP standards (3GPP Pg. 13).
Consider Claim 7
Edge teaches wherein the determining the capability is based on received information of the wireless device (See Edge Fig. 4, [0052]-[0054] The AMF 115 may extract the LPP Provide Capabilities message from the 5G NAS transport message).
Edge does not disclose wherein the determining the capability is based on velocity information of the wireless device.
3GPP teaches wherein the determining the capability is based on velocity information of the wireless device (3GPP Page 101 LPP Protocol Provide Capabilities messaging includes velocityMeasurementSupport)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of Edge to include the noted teachings of 3GPP, in order to location related measurements or a location estimate or to transfer assistance data as described in 3GPP standards (3GPP Pg. 13).
	


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647